DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusano et al. (US 2009/0190285).
(Claim 1) Kusano et al. teach an electronic device (paragraph 2), comprising:
a conductor (paragraph 5, first conductive layer);
a conductive oxide (paragraph 5 second conductive layer) material electrically connected to the conductor, wherein the conductive oxide material comprises a mixture of first and second oxide materials,
wherein the first oxide material is conductive, and wherein the second oxide material is insulative; and
a second material (a third conductive layer), electrically connected to the conductive oxide material.
(Claim 12) Kusano et al. teach a method of forming an electronic device, the method comprising:
connecting a conductive oxide material (paragraph 5 second conductive layer) electrically to a conductor (paragraph 5, first conductive layer), wherein the conductive oxide material comprises a mixture of first and second oxide materials wherein the first oxide material is conductive, and wherein the second oxide material is insulative; and
connecting a second material (a third conductive layer) to the conductive oxide material.

Claims 1, 8, 11, 12 , 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2012/0097941).

    PNG
    media_image1.png
    368
    478
    media_image1.png
    Greyscale

(Claim 1) Yamazaki teaches an electronic device, comprising:
a conductor (106a/106b, paragraph 5, ohmic);
a conductive oxide (104a/104b, paragraphs 36, 37, paragraph 5, ohmic) material electrically connected to the conductor,
wherein the conductive oxide material comprises a mixture of first and second oxide materials (paragraph 19),
wherein the first oxide material is conductive, and wherein the second oxide material is insulative (paragraph 19); and
a second material (105a/105b), electrically connected to the conductive oxide material.
(Claim 8) Yamazaki teaches wherein at least one of:
the conductive oxide material and the second material form an ohmic contact therebetween, and the conductive oxide material and the conductor form an ohmic contact therebetween (paragraph 5).
 (Claim 11) Yamazaki teaches wherein the second material (105a/105b) forms a source or drain (paragraph 37) of a transistor.
(Claim 12) Yamazaki teaches a method of forming an electronic device, the method comprising:
connecting a conductive oxide (104a/104b, paragraphs 36, 37, paragraph 5, ohmic) material electrically to a conductor (106a/106b, paragraph 5, ohmic),
wherein the conductive oxide material comprises a mixture of first and second oxide materials wherein the first oxide material is conductive, and wherein the second oxide material is insulative (paragraph 19); and
connecting a second material (105a/105b) to the conductive oxide material.
(Claim 19) Yamazaki teaches wherein at least one of:
the conductive oxide material and the second material form an ohmic contact therebetween, and the conductive oxide material and the conductor form an ohmic contact therebetween (paragraph 5).
(Claim 22) Yamazaki teaches wherein the second material (105a/105b) forms a source or drain (paragraph 37) of a transistor.

Claims 1, 8, 10, 12, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2007/0269683).

    PNG
    media_image2.png
    363
    365
    media_image2.png
    Greyscale

(Claim 1) Chen et al. teach an electronic device, comprising:
a conductor (paragraph 87, SrRuO.sub.3);
a conductive oxide (CaZrO.sub.3:SrRuO.sub.3) material electrically connected to the conductor, wherein the conductive oxide material comprises a mixture of first and second oxide materials,
wherein the first oxide material is conductive, and wherein the second oxide material is insulative (paragraph 119), ; and
a second material (Platinum), electrically connected to the conductive oxide material.
(Claim 8) Chen et al. teach wherein at least one of:
the conductive oxide material and the second material form an ohmic contact therebetween, and the conductive oxide material and the conductor form an ohmic contact therebetween (paragraph 173).
(Claim 10) Chen et al. teach wherein the conductive oxide material and the second material at least partly form an access device of a memory cell (paragraph 119).
(Claim 12) Chen et al. teach a method of forming an electronic device, the method comprising:
connecting a conductive oxide material (CaZrO.sub.3:SrRuO.sub.3) electrically to a conductor (paragraph 87, SrRuO.sub.3),
wherein the conductive oxide material comprises a mixture of first and second oxide materials wherein the first oxide material is conductive, and wherein the second oxide material is insulative (paragraph 119); and
connecting a second material (Platinum) to the conductive oxide material.
(Claim 19) Chen et al. teach wherein at least one of:
the conductive oxide material and the second material form an ohmic contact therebetween, and the conductive oxide material and the conductor form an ohmic contact therebetween (paragraph 173).
(Claim 21) Chen et al. teach wherein the conductive oxide material and the second material at least partly form an access device of a memory cell (paragraph 119).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano et al. (US 2009/0190285) in view of Ha et al. (US 2012/0094213).
(Claim 2) Kusano et al. lack wherein the conductive oxide material is substantially nanocrystalline.
However, Ha et al. teach wherein the conductive oxide material is substantially nanocrystalline (paragraph 37) for the benefit of preventing short circuits from occurring (paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of preventing short circuits from occurring.
(Claim 3) Kusano et al. lack wherein the first and second oxide materials each comprise crystal grains having a grain size less than about 10 nm.
However, Ha et al. teach wherein the first and second oxide materials each comprise crystal grains having a grain size of 30 nm or less (paragraph 37) for the benefit of preventing short circuits from occurring (paragraph 45). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of preventing short circuits from occurring. MPEP 2144.05(II)(A).
(Claim 13) Kusano et al. lack wherein the conductive oxide material is substantially nanocrystalline.
However, Ha et al. teach wherein the conductive oxide material is substantially nanocrystalline (paragraph 37) for the benefit of preventing short circuits from occurring (paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of preventing short circuits from occurring.
(Claim 14) Kusano et al. lack wherein the first and second oxide materials each comprise crystal grains having a grain size less than about 10 nm.
However, Ha et al. teach wherein the first and second oxide materials each comprise crystal grains having a grain size of 30 nm or less (paragraph 37) for the benefit of preventing short circuits from occurring (paragraph 45). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of preventing short circuits from occurring. MPEP 2144.05(II)(A).
Allowable Subject Matter
Claims 4 – 7, 9, 15 – 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 28, 2022